MANDATE AND JUDGMENT

This matter having come on for hearing before the Disciplinary Commission of the Supreme Court of Arizona, it having duly rendered its decision and this Court having considered the matter, filed its Memorandum Decision on the 3rd day of January, 1995.
The time for filing a Motion for Reconsideration has expired and no motion was filed.
IT IS ORDERED, ADJUDGED AND DECREED that LEONARD GENE BROWN, a member of the State Bar of Arizona, is hereby censured for violation of his duties and obligations as a lawyer and is placed on a conditional two-year probation to commence upon completion of a previously imposed probation to take effect upon termination of his current employment with the Coconino County Attorney’s Office, pursuant to the Memorandum Decision of this Court.
IT IS FURTHER ORDERED that pursuant to Rule 52(a)(8), Rules of the Supreme Court of Arizona, the State Bar of Arizona is granted judgment against LEONARD GENE BROWN for costs incurred by the State Bar of Arizona in the amount of $481.40, together with interest at the legal rate from the date of this judgment and order.